Citation Nr: 1106784	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-26 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for atherosclerosis on the 
basis that it is presumed to be related to herbicide exposure in 
service.

2.  Entitlement to service connection for atherosclerosis on a 
basis other than it is presumed to be related to herbicide 
exposure in service.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for disability associated 
with blood clumping.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to April 1970, 
to include service in the Republic of Vietnam from July 1967 to 
October 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection atherosclerosis on 
the basis that it is presumed to be due to herbicide exposure in 
service is decided herein while the other matters on appeal are 
addressed in the REMAND that follows the ORDER section of this 
decision.


FINDING OF FACT

The Veteran served in the Republic of Vietnam from July 1967 to 
October 1969 and subsequently developed atherosclerosis to a 
compensable degree; the evidence does not affirmatively establish 
that the atherosclerosis is unrelated to the Veteran's exposure 
to herbicides in Vietnam.


CONCLUSION OF LAW

The Veteran's atherosclerosis is presumed to be the result of his 
exposure to herbicides during active service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of this 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate this claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975. 
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307.

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add 
ischemic heart disease to the list of diseases associated with 
exposure to certain herbicide agents.  The intended effect of 
this amendment is to establish presumptive service connection for 
these diseases based on herbicide exposure.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and develops ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina) the disease shall be service-connected if the 
requirements of §3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of §3.307(d) are also 
satisfied.  38 C.F.R. § 3.309.

Factual Background and Analysis

The Veteran's service personnel records show that he served in 
the United States Army and was stationed in Vietnam from July 
1967 to October 1969.  

In a September 2006 statement, the Veteran's private physician 
noted that the Veteran had premature atherosclerosis. 

A July 2007 VA heart examination report notes the Veteran's 
history of coronary bypass surgery in 1990 and 1999 and 
angioplasty twice.  Echocardiogram revealed mild diastolic 
dysfunction, mild aortic sclerosis and mild aortic regurgitation.  
The examiner opined that the Veteran's coronary artery disease 
was not secondary to or related to his service-connected malaria.

There is no disagreement that the Veteran's service involved duty 
in the Republic of Vietnam.  There is no dispute that he has 
atherosclerosis.  In addition, there is no evidence affirmatively 
establishing that the disease is unrelated to his exposure to 
herbicides in Vietnam.  Therefore, service connection is 
warranted on the basis on a presumptive basis.




ORDER

Service connection for atherosclerosis on the basis that it is 
presumed to be related to herbicide exposure in service is 
granted.


REMAND

Regarding the claims seeking service connection for anemia and 
disability associated with blood clumping, remand is indicated 
because the RO failed to ensure fulfillment of the statutory duty 
to assist as set forth in 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)(1) by not making an initial request for private medical 
records which were identified by the Veteran, and which he 
authorized VA to obtain.  Specifically, in November 2006, the 
Veteran provided the RO two signed VA Forms 21-4142, 
Authorization and Consent (dated November 7, 2006), to enable the 
RO to obtain his medical records from North Oakland Medical 
Center and St. Joseph Mercy Hospital.  It does not appear that 
the RO sought to obtain these records.  Notably, the signed 
authorization forms dated in 2006 were valid only for a specified 
period of time (180 days), and automatically revoked thereafter.  
Because the consent forms in the claims file have expired, 
updated authorization is necessary.  On remand, the Veteran 
should again be requested to provide authorization forms for 
release of treatment records from North Oakland Medical Center 
and St. Joseph Mercy Hospital. 

In addition, in statements received in 2006 and 2010, Dr. AH 
indicated that he had treated the Veteran for anemia and 
dyslipidemia (abnormal amount of lipids in the blood).  On 
remand, records of this treatment should be obtained.

The Board acknowledges that a July 2007 VA examination report 
notes no current diagnosis of anemia; however, the requirement 
that a claimant have a current disability before service 
connection may be awarded for that disability is satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if no disability is present at the time of the claim's 
adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

As set forth above, the Board has granted presumptive service 
connection for atherosclerosis based on liberalizing criteria 
which became effective on August 31, 2010, years after the 
Veteran filed his claim for service connection for this 
disability.  Therefore, the question remains whether service 
connection is warranted for the disability under the criteria in 
effect prior to that date.  Although the record reflects that the 
Veteran was afforded a VA examination in response to this claim, 
the VA examiner did not provide an opinion concerning whether the 
Veteran's atherosclerosis is related to his presumed exposure to 
herbicides in service.  The Board has determined that such an 
opinion is required to comply with VA's duty to assist the 
Veteran.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should request from 
the Veteran authorization forms for release 
of treatment records from North Oakland 
Medical Center, St. Joseph Mercy Hospital 
and Dr. AH.  If he responds, the RO or the 
AMC should secure copies of the complete 
records of the Veteran's treatment.

If for any reason the records sought are 
not provided pursuant to the RO's/AMC's 
request, the Veteran and his representative 
should be so notified, advised that 
ultimately it is the Veteran's 
responsibility to ensure that the records 
are associated with his claims file, and 
afforded opportunity to submit the records.

2.  Then, the Veteran should be afforded a 
VA examination by a physician with 
sufficient expertise to determine the 
likelihood that the Veteran's 
atherosclerosis is etiologically related to 
his presumed exposure to herbicides while 
serving in Vietnam.  The claims file must 
be made available to and reviewed by the 
examiner.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion as to whether there is a 
50 percent or better probability that the 
Veteran's atherosclerosis is etiologically 
related to his presumed exposure to 
herbicides while serving in Vietnam.  The 
rationale for the opinion also must be 
provided.

3.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted, to include obtaining any medical 
opinions deemed necessary.

4.  The RO or the AMC should then re-
adjudicate the issues remaining on appeal.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
RO or the AMC should issue an appropriate 
Supplemental Statement of the Case and 
afford the Veteran and his representative 
the requisite opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).




This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


